Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14/472943, filed 08/29/2014 now abandoned.

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by McFerrin et al. [US 20150261782 A1, 2014-03-17], in view of Bax et al. [US 20130117766 A1, 2013-05-09].

With respect to claims 1, 9 and 17, McFerrin teaches the claims limitations of the method and  computer-readable instructions comprising: 
maintaining a mapping table with mappings between trigger events ([0139] sync service performs a lookup in sync settings module on the data storage container identified by data change) and coordinate actions for a sync coordinator to execute in response to the trigger events occurring ([0117] sync settings are established in the sync settings module 1042 via a set of API calls into the REST interface 210 (FIG. 2). The set of API calls may be constructed using an SDK running on a frontend client (FIG. 1), the set of API calls may include a single API call, multiple API calls, or even one or more arguments specified in one or more API calls…). 
McFerrin does not teach wherein a mapping within the mapping table maps a trigger event of a replication error to program code integrated within the sync coordinator for performing a coordinate action transition a set of nodes into an error state together.
Bax teaches wherein a mapping within the mapping table maps a trigger event of a replication error [e.g. fail status] to program code [e.g. module] integrated within the sync coordinator for performing a coordinate action to transition a set of nodes into an error state together [e.g. devices/ports] ([0099] server provisioning and management information includes events generated when module status changes, such as when a module is inserted and becomes available, and when a module fails and is no longer available.
[0788-0789] event information include reporting of information relating to specific errors as appropriate (such as module/port identifier, device name/address, checksum, and a HW/SW indicator)….. event information is retained in one or more log files accessible to system administrators, and the event information may include possible causes, recommended actions, or both);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McFerrin with the mapping table including maps a trigger event to program code of Bax. Such a modification would provide improvements in performance, efficiency, and utility of use (Bax [0031]).
McFerrin as modified by Bax further teaches:
in response to the sync coordinator ([0414] replication of the packet) receiving the trigger event, comprising an error identifier [e.g. identifier 0x000C] indicating that replication of a consistency group from a first node to a second node failed (Bax [0599] the Module Get Operational Status command (identifier 0x000C) instructs the BMC to return the operational status of a module or a selected partition of a previously partitioned module (such as a PMM)); 
performing a lookup in the mapping table using the trigger event to identify the coordinate action to perform for the trigger event (Bax [0296] the system control and management processes program various configuration and lookup state information to implement provisioning, switching, and routing functions in the EF architecture…), wherein the mapping table indicates that the sync coordinator is to execute the program code to perform the coordinate action associated with the trigger event (Bax [0599] the operational status is determined by the presence of a heartbeat between the BMC and an OS (or BIOS) executing on the module or the selected partition (e.g. nodes). The parameters include a slot number and a partition identifier. The return information includes a status code and an operational code. The status codes include Get Operational Status Successful (0x0000), Invalid Slot Information (0x0100), Invalid Partition (0x0200), and Get Operational Status Failure (0x0300). The operational codes include Down/Non-operational (0x0000) and Up/Operational (0x0100));
transmitting a request, for availability to perform the coordinate action to the first node storing a first object of the consistency group and the second node storing a second object of the consistency group (Bax [0319] the packet transmit queues of a VNIC (such as Packet Transmit Queue #1 607.1.1, for example), also known as transmit rings, are used to communicate transmit packet availability and location in memory…. Assertion of the valid indicator specifies that the descriptor refers to packet image data ready for transmission…. Deassertion indicates otherwise: that no data is ready, the descriptor is invalid, or some other related condition); and 
in response to receiving replies to the request that the first node and the second node are capable of performing the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action (Bax [0409] egress operation serves to directly transmit a buffer of packet data, as provided by a Driver process in conjunction with an OS executing on a Local Processor, to the fabric… The valid indicator is asserted by the Driver to indicate the descriptor is ready for processing by VIOC 301); 
queuing, prior to executing the coordinate action, received I/O commands pending for execution upon the consistency group and acknowledgement responses pending for transmission to clients for already executed I/O commands (Bax [0319] the transmit queues include a plurality of transmit descriptors, each of which refer to a buffer in memory having a complete or partial packet image for transmission. The descriptor includes the address of the buffer (in Local Processor Memory), the buffer size, a packet state indicator, a valid indicator, a done indicator, and other related information. The packet state indicator describes the buffer information as associated with the start, the middle, or the end of a packet); 
instructing the first node and the second node to execute the coordinate action to transition into the error state based upon the first node and the second node having no pending commands that conflict with the coordinate action (Bax [0409] the done indicator is initially deasserted by the Driver and later asserted by VIOC 301 when the descriptor and the underlying buffer data have been fully processed by the VIOC. Upon assertion of done the buffer is available for subsequent use by the Driver).

With respect to dependent claim 2, McFerrin as modified by Bax further teaches dequeuing and failing the received I/O commands and transmitting error messages for the received I/O commands to indicate that the received I/O commands were failed (Bax [0372] the VIOC (Virtual Input Output Controller) and processes executing on the Local Processors communicate in part by sharing portions of the Local Processor Memory space. Included in these shared portions are the packet and message queues as described in the VNIC overview and queuing operation section. In addition, the VIOC itself appears as an intelligent memory-mapped I/O device residing in a portion of the Local Processor Memory space. In this way, the VIOC provides access to configuration registers and certain state relating to packet (and message) transmission and reception).

With respect to dependent claim 3, McFerrin as modified by Bax further teaches undoing the modifications to the consistency group by the already executed I/O commands (Bax [0319] Assertion of the valid indicator specifies that the descriptor refers to packet image data ready for transmission. Deassertion indicates otherwise: that no data is ready, the descriptor is invalid, or some other related condition. The valid indicator allows a VNIC implementation (such as a VIOC) to poll (or scan) the transmit queues for valid descriptors to discover packet data ready for transmission without requiring any further information or stimulus from the processes executing on the Local Processor…..).

With respect to dependent claim 4, McFerrin as modified by Bax further teaches undoing the modifications to the consistency group by the already executed I/O commands to place the consistency group in a state before the already executed I/O commands were executed (Bax [0319] Assertion of the valid indicator specifies that the descriptor refers to packet image data ready for transmission. Deassertion indicates otherwise: that no data is ready, the descriptor is invalid, or some other related condition. The valid indicator allows a VNIC implementation (such as a VIOC) to poll (or scan) the transmit queues for valid descriptors to discover packet data ready for transmission without requiring any further information or stimulus from the processes executing on the Local Processor…..).

With respect to dependent claim 5, McFerrin as modified by Bax further teaches migrating the first object from the first node to a third node based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action (McFerrin [0130] the sync service 710 includes the badging service 1100 for enabling client machines 120 to receive and optionally to display sync status. For example, badging service 1100 may assign a syncing status to data copy 1022(2) and may communicate that syncing status to client machine 120(2). In some arrangements, the syncing status may be one of "SYNC_COMPLETE", "SYNC_IN_PROGRESS", AND "SYNC_FAILED".).

With respect to dependent claim 6, McFerrin as modified by Bax further teaches creating a new object to replace the first object based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action (Bax [0486] if the secondary repository is not present, accesses to the secondary repository are replaced with accesses to the primary repository).

With respect to dependent claim 7, McFerrin as modified by Bax further teaches evaluating the replies to determine whether a field within the replies is set to a value matching a predetermined value indicating that the nodes can perform the coordinate action (McFerrin [0113] notification generators 730 are configured to update the "last modified" field of entries 310(a) and 310(b) in the database 310 each time a change is made in the contents of a respective data storage container 170. Consider a case in which an application instance subscribes to data storage container 170(a) including file 910(a). If a device on which this application instance runs has been turned off, the device may never receive change notifications 752 concerning changes in the file 910(b) while the device was off…).

With respect to dependent claim 8, McFerrin as modified by Bax further teaches receiving a reply from the first node indicating that the first node is not capable of performing the coordinate action because the first node has a pending coordinate action that conflicts with the coordinate action [e.g. device was off]; in response
to the reply indicating that the first node is not capable of performing the 
coordinate action, migrating the first object from the first node to a third node to create a new object at the third node: and instructing the third node to perform 
the coordinate action upon the new object (McFerrin [0113-0114] push service 720 then sends the application instance on the device contents of the data storage container 170(a) that have changed since the time indicated in the timestamp from the request 762. In this way, backend server 140 always sends all accumulated updates to the application instance, regardless of how many changes have occurred while the device was turned off. This process of obtaining updates after the device turns back on may be repeated for each data storage container to which the application instance on the device subscribes).

Regarding claims 10-16 and 18-20; the instant claims recite substantially same limitations as the above rejected claims 2-8 and are therefore rejected under the same prior art teachings.

Response to Amendment
In response to the 06/13/2022 office action claims 1, 9 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 09/13/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153